Title: Council of War, 12 July 1776
From: Council of War
To: Washington, George

 

[New York, 12 July 1776]

At a Council of War held at Head Quarters July 12. 1776
Present His Excelly General Washington[,] Major Gen. Puttnam[,] Brigadier Generals Heath[,] Spencer[,] Green[,] Ld Stirling[,] Scott[,] Wadsworth[,] Heard.
The General proposed to the Consideration of the Board a Plan of a Descent upon Staten Island in different Places so as to form a general Attack upon the Enemy’s Quarters—And a Question was made Whether in our present Situation such a Measure was adviseable.
Agreed Unanimously. That it was not.
The General then proposed a Partizan Party with a View to alarm the Enemy & encourage our own Troops who seem generally desirous something should be done.
Agreed That Major Knowlton who is stationed at Bergen & has reconnoitred the Island do confer with General Mercer thereon—& if they upon Consideration shall deem such a Surprize practicable & that the Retreat of the Men can be secured the General be advised to prosecute it—That this Enterprize be accompanied with a Cannonade upon the Fleet from Bergen Point if the Distance will admit.
